Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on July 22, 2022 amends independent claims 1, 6, and 10-11.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on July 22, 2022 have been fully considered and are unpersuasive with respect to the amendments to independent claims 1, 6, and 10-11.  Contrary to what Applicant alleges, Examiner had previously shown that Ferguson teaches installation of the unloaded storage apparatus and/or install goods at the commercial facility after they have been unloaded from the vehicle.  Shah was used to show a teaching of “the autonomous mobile object transmit[ting] a message” as recited in the independent claims.  Nonetheless, Applicant’s arguments are moot as the Examiner presents a newly cited reference, Baalke et al. (US 11,222,299), with respect to the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 2019/0130349) in view of Wilkinson et al. (US 2018/0165640) and further in view of Baalke et al. (US 11,222,299).
Regarding claim 1, Ferguson teaches an autonomous mobile object (see Ferguson at [0005] which discloses an automated pickup/delivery vehicle (AP/DV)) configured to transport a plurality of packages having recipients residing in a designated area, (see Ferguson at [0028] which discloses that a mobile locker bank may be pre-loaded with packages bound for consignees in a predetermined geographic area) the autonomous mobile object comprising: an operation controller configured to control the autonomous mobile object such that the autonomous mobile object autonomously travels to a designated place associated with the designated area; (see Ferguson at [0008] which discloses that the automated pickup/delivery vehicle (AP/DV) comprises one or more processors and computer memory having computer executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, which include determining a context associated with a route, and based on the context and route, generating operational instructions to control operation of the AP/DV for moving the AP/DV to the first pickup/delivery location.  Examiner maps the one or more processors and computer memory having computer executable instructions to the operation controller.) a storage apparatus having a plurality of compartments, each compartment configured to be independently lockable and unlockable and store a package; (see Ferguson at [0029] which discloses that the consignee may be sent notifications indicating the location of the mobile locker bank and including an access code which may be used to open a specific locker housing the associated package; Examiner maps mobile locker bank to storage apparatus and locker to compartment.) and a loading unit configured to load the storage apparatus storing the packages and to unload the storage apparatus at the designated place (see Ferguson at [0005] which discloses an unmanned vehicle (UV) parcel loading/unloading system(s)).
Ferguson does not expressly disclose wherein, when the package is stored in a compartment of the storage apparatus: first authentication information needed to unlock the compartment is generated; and second authentication information needed to unlock the compartment which stores the package to be delivered to a recipient is generated, which in a related art, Wilkinson teaches (see Wilkinson at [0018] which discloses that systems, apparatuses, and methods are provided for delivering packages to customers and that the packages are securely delivered by monitoring one or more aspects, such as for example, the delivery process, delivery agents, and/or the packages themselves.  Wilkinson at [0021] discloses that the control circuit may verify an authentication aspect or factor of the delivery agent before unlocking the particular storage locker and as used herein the authentication aspects or factors may include, for example, receipt of a delivery or authentication code (that may be spoken or typed into a user interface, which may include a key pad, a microphone and/or speaker), walking gate detection, biometric authentication (such as retinal, fingerprint, body shape, or facial recognition scans, among others).  Wilkinson at [0023] discloses that in one illustrative approach, upon receipt of a storage locker by a customer, access to storage locker (e.g., access to the contents within the storage locker) requires customer authentication.  Wilkinson at [0025] discloses that a system for delivering packages to customer using multi-factor customer authentication includes at least one customer electronic device, one or more storage lockers at a docking station, a customer database, a package database, and a control circuit in which the package database may include the plurality of docking stations (and possibly the location thereof), associated plurality of storage lockers, and contents of the plurality of storage lockers.  Examiner maps the authentication code, walking gate detection, and/or biometric authentication (i.e., the multi-factor customer authentication) to the recited first and second authentication information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that when the package is stored in a compartment of the storage apparatus to generate first authentication information needed to unlock the compartment and to generate second authentication information needed to unlock the compartment which stores the package to be delivered, as taught by Wilkinson.  
One would have been motivated to make such a modification to adjust the level of authentication required for access to the customer docking station particularly in situations where the delivered contents may warrant a different level of protection, as suggested by Wilkinson at [0023].  
The modified Ferguson discloses and when the designated place is a commercial facility: [the autonomous mobile object transmits a message to a portable terminal] carried by a person in charge of a store to cause the person in charge of the store to install the unloaded storage apparatus at the commercial facility  (see Ferguson at [0122] which discloses that the pickup/delivery location may be partially based on the population density of the region corresponding to the intended delivery address of the parcels loaded into the automated pickup/delivery vehicle and that the region may contain apartment buildings, office buildings, duplexes, and the like.  Examiner maps office buildings to the commercial facility.  Ferguson at [0005-0006] discloses unmanned vehicle loading/unloading systems and detachable locker banks which may be picked up or delivered along various routes.  Examiner notes that the loading/unloading systems pickup or deliver such detachable locker banks and that these locker banks need to be attached and detached accordingly.  Ferguson at [0025] further discloses connecting the mobile locker bank to the fixed locker bank by way of electrical cable as well as securing and mounting the additional mobile locker bank at the location where the fixed locker bank is positioned using mounting devices.  Examiner maps the delivery and attachment of the mobile locker banks with the fixed locker banks to installing the unloaded storage apparatus.  Ferguson at [0044] discloses that a mobile computing device may be capable of collecting information and communicating to other components of the environment.  Ferguson at [0050] further discloses that a computing device 200 that can be used within the environment 100, for example, as a client computer (e.g., the mobile computing device 116, the one or more remote computing device 116, the one or more remote computing devices 118, the one or more locker bank computers 108, or the one or more locker bank computers 112 shown in Fig. 1).  Examiner maps the mobile computing device 116 to the portable terminal carried by a person.  Examiner notes that the limitation, “the person in charge of a store”, does not carry any patentable weight since this limitation (which describes a human, is not an apparatus) comprises non-functional descriptive material.  Examiner notes that no new feature of physical structure or no new functional relationship to the structure of the autonomous mobile object is associated with this limitation.  Examiner further notes that claim language without any bearing on the claimed methods (or products) should be deemed non-limiting when it does not result in ‘a manipulative difference in the steps (or elements) of the claim. (Teva Pharma. (Fed. Cir. 10/12/18)). 
The modified Ferguson does not expressly disclose the autonomous mobile object transmits a message to a portable terminal, which in a related art Baalke teaches (see Baalke, at col. 36 lines 23 to 46, in conjunction with Fig. 5H, which discloses that the autonomous vehicle 550-2 may report its progress to the customer 540 or to the server 592 via one or more electronic messages transmitted over the network 580, e.g., on a continuous or regular basis and that such electronic messages may report a position of the autonomous vehicle 550-2, as well as any feedback regarding its speeds, courses, positions (e.g., latitudes and longitudes), elevations or angles of orientation (e.g., yaws, pitches or rolls), as well as operational or environmental conditions such as surface conditions, traffic conditions, congestion or any other relevant factors encountered by the autonomous vehicle 550-2 while en route.  Baalke further discloses that such information or data may be used to inform the customer 540 and/or the server 592 as to an estimated time of arrival, to update the customized navigation map 535-2 generated for the autonomous vehicle 550-2, or to update the customized navigation maps generated for one or more other autonomous vehicles (not shown).  Baalke further discloses that, for example, as is shown in FIG. 5H, some or all of the information or data received from the autonomous vehicle 550-2 while en route may be transmitted to the mobile device 542, which may display a page 516-4 including a portion of the optimal route 535-2 and a position of the autonomous vehicle 550-2, along with an estimated time of arrival at an access point or other selected delivery location.  Also, see Baalke at col. 41 and at Figures 7A which illustratively depicts an autonomous vehicle arriving at a retail facility.  Examiner notes that the transmission of the information from the autonomous vehicle to the mobile device 542 corresponds to the autonomous mobile object transmitting a message to a portable terminal.  Examiner notes that the mobile device is used by the customer and that the customer may be mapped to the person in charge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an autonomous mobile object transmit a message, as taught by Baalke.  
One would have been motivated to make such a modification to report the position of the autonomous vehicle with respect to its time of arrival to the customer, as suggested by Baalke at col. 32 lines 23 to 46.  

Independent claim 10 is substantially the same as independent claim 1 and is therefore rejected under the same rationale above for independent claim 1.
Regarding claim 2, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the loading unit is configured to load a plurality of the storage apparatuses corresponding to a plurality of areas and to unload each of the plurality of storage apparatuses at a corresponding place (see Ferguson at [0028] and [0029] which discloses that the mobile locker bank may be pre-loaded with packages bound for consignees in a predetermined geographic area and that in other embodiments, specific lockers may contain multiple packages addressed to multiple different addresses and consignees.)
Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale above for claim 2.
Regarding claim 3, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the storage apparatus is configured to be connected to a fixing unit configured to prevent movement of the storage apparatus from the designated place (see Ferguson at [0025] which discloses the use of mounting devices for securing a locker bank; Examiner maps mounting devices to fixing unit.)
Regarding claim 4, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the storage apparatus is configured to unlock, based on a result of authentication on a terminal associated with a recipient, the compartment associated with the recipient (see Ferguson at [0063] which discloses use of a touch-screen display to enter an access code to unlock the locker; Examiner maps touch-screen display to terminal; Examiner maps entering an access code to authentication.).
Regarding claim 5, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the storage apparatus comprises an autonomous aerial object configured to transport, based on a result of authentication on a terminal associated with a recipient within a designated range, a package stored in the compartment associated with the recipient, in the designated range (see Ferguson at [0063] which discloses use of a touch-screen display to enter an access code to unlock the locker; Examiner maps touch-screen display to terminal; see Ferguson at [0046] in conjunction with Fig. 1, which discloses a unmanned vehicle (UV) 107, which is depicted as an unmanned aerial vehicle (UAV) or drone, in which the UV may be capable of carrying a payload, such as one or more parcels.  Ferguson at [0046] further discloses that the UV 107 may retrieve a payload from a storage locker associated with a mobile locker bank 114, travel to a release/retrieval area, and release the payload).

Regarding independent claim 6, Ferguson teaches a delivery system configured to transport a plurality of packages having recipients residing in a designated area, the delivery system comprising: a server apparatus; (see Ferguson at [0035] in conjunction with Fig. 1 which discloses one or more servers 104, which may include one or more remote servers, that facilitate the interaction, communication, and routing requirements between the one or more locker bank computers 108 and the one or more mobile locker bank computers 112.) and one or more autonomous mobile objects configured to perform transportation of a package, wherein the autonomous mobile object comprises an operation controller configured to control the autonomous mobile object such that the autonomous mobile object autonomously travels based on a designated operation command, (see Ferguson at [0008] which discloses that the automated pickup/delivery vehicle (AP/DV) comprises one or more processors and computer memory having computer executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, in which, the operations comprise generating operational instructions to control operation of the AP/DV for moving the AP/DV to the first pickup/delivery location.  Examiner maps the one or more processors and computer memory having computer executable instructions to the operation controller.) and a loading unit configured to load a storage apparatus storing the package and to unload the storage apparatus based on the operation command, (see Ferguson at [0005] which discloses an unmanned vehicle (UV) parcel loading/unloading system(s)).  and wherein the server apparatus is configured to generate the operation command to make the autonomous mobile object travel to a designated place associated with the designated area and to make the loading unit unload the storage apparatus at the designated place, and transmit the operation command to the autonomous mobile object (see Ferguson at [0005] which discloses an AP/DV system, according to particular embodiments comprises at least a locker bank and a processor having computer executable instructions that, when executed by the processor, cause the AP/DV system to perform operations.  Further, see Ferguson at [0005] which discloses that the autonomous driving system may comprise a coupling system, and an AP/DV system (e.g., guidance component) configured to operatively navigate the autonomous driving system throughout the world.  See Ferguson at [0028] and [0029] which discloses that the mobile locker bank may be pre-loaded with packages bound for consignees in a predetermined geographic area and that in other embodiments, specific lockers may contain multiple packages addressed to multiple different addresses and consignees.  Also, see Ferguson at [0081] which discloses unmanned vehicle pickup/delivery capabilities using one or more locker access ports for unmanned vehicle loading/unloading.)
Ferguson does not expressly disclose and when the package is stored in the storage apparatus, the server apparatus is configured to: generate first authentication information needed to unlock the storage apparatus; and generate second authentication information needed to unlock the storage apparatus which stores the package to be delivered to a recipient, which in a related art, Wilkinson teaches (see Wilkinson at [0018] which discloses that systems, apparatuses, and methods are provided for delivering packages to customers and that the packages are securely delivered by monitoring one or more aspects, such as for example, the delivery process, delivery agents, and/or the packages themselves.  Wilkinson at [0021] discloses that the control circuit may verify an authentication aspect or factor of the delivery agent before unlocking the particular storage locker and as used herein the authentication aspects or factors may include, for example, receipt of a delivery or authentication code (that may be spoken or typed into a user interface, which may include a key pad, a microphone and/or speaker), walking gate detection, biometric authentication (such as retinal, fingerprint, body shape, or facial recognition scans, among others).  Wilkinson at [0023] discloses that in one illustrative approach, upon receipt of a storage locker by a customer, access to storage locker (e.g., access to the contents within the storage locker) requires customer authentication.  Wilkinson at [0025] discloses that a system for delivering packages to customer using multi-factor customer authentication includes at least one customer electronic device, one or more storage lockers at a docking station, a customer database, a package database, and a control circuit in which the package database may include the plurality of docking stations (and possibly the location thereof), associated plurality of storage lockers, and contents of the plurality of storage lockers.  Examiner maps the authentication code, walking gate detection, and/or biometric authentication (i.e., the multi-factor customer authentication) to the recited first and second authentication information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that when the package is stored in a compartment of the storage apparatus to generate first authentication information needed to unlock the compartment and to generate second authentication information needed to unlock the compartment which stores the package to be delivered, as taught by Wilkinson.  
One would have been motivated to make such a modification to adjust the level of authentication required for access to the customer docking station particularly in situations where the delivered contents may warrant a different level of protection, as suggested by Wilkinson at [0023].  
The modified Ferguson discloses and when the designated place is a commercial facility: [the autonomous mobile object transmits a message to a portable terminal] carried by a person in charge of a store to cause the person in charge of the store to install the storage apparatus at the commercial facility  (see Ferguson at [0122] which discloses that the pickup/delivery location may be partially based on the population density of the region corresponding to the intended delivery address of the parcels loaded into the automated pickup/delivery vehicle and that the region may contain apartment buildings, office buildings, duplexes, and the like.  Examiner maps office buildings to the commercial facility.  Ferguson at [0005-0006] discloses unmanned vehicle loading/unloading systems and detachable locker banks which may be picked up or delivered along various routes.  Examiner notes that the loading/unloading systems pickup or deliver such detachable locker banks and that these locker banks need to be attached and detached accordingly.  Ferguson at [0025] further discloses connecting the mobile locker bank to the fixed locker bank by way of electrical cable as well as securing and mounting the additional mobile locker bank at the location where the fixed locker bank is positioned using mounting devices.  Examiner maps the delivery and attachment of the mobile locker banks with the fixed locker banks to installing the unloaded storage apparatus.  Ferguson at [0044] discloses that a mobile computing device may be capable of collecting information and communicating to other components of the environment.  Ferguson at [0050] further discloses that a computing device 200 that can be used within the environment 100, for example, as a client computer (e.g., the mobile computing device 116, the one or more remote computing device 116, the one or more remote computing devices 118, the one or more locker bank computers 108, or the one or more locker bank computers 112 shown in Fig. 1).  Examiner maps the mobile computing device 116 to the portable terminal carried by a person.  Examiner notes that the limitation, “the person in charge of a store”, does not carry any patentable weight since this limitation (which describes a human, is not an apparatus) comprises non-functional descriptive material.  Examiner notes that no new feature of physical structure or no new functional relationship to the structure of the autonomous mobile object is associated with this limitation.  Examiner further notes that claim language without any bearing on the claimed methods (or products) should be deemed non-limiting when it does not result in ‘a manipulative difference in the steps (or elements) of the claim. (Teva Pharma. (Fed. Cir. 10/12/18)). 
The modified Ferguson does not expressly disclose the autonomous mobile object transmits a message to a portable terminal, which in a related art Baalke teaches (see Baalke, at col. 36 lines 23 to 46, in conjunction with Fig. 5H, which discloses that the autonomous vehicle 550-2 may report its progress to the customer 540 or to the server 592 via one or more electronic messages transmitted over the network 580, e.g., on a continuous or regular basis and that such electronic messages may report a position of the autonomous vehicle 550-2, as well as any feedback regarding its speeds, courses, positions (e.g., latitudes and longitudes), elevations or angles of orientation (e.g., yaws, pitches or rolls), as well as operational or environmental conditions such as surface conditions, traffic conditions, congestion or any other relevant factors encountered by the autonomous vehicle 550-2 while en route.  Baalke further discloses that such information or data may be used to inform the customer 540 and/or the server 592 as to an estimated time of arrival, to update the customized navigation map 535-2 generated for the autonomous vehicle 550-2, or to update the customized navigation maps generated for one or more other autonomous vehicles (not shown).  Baalke further discloses that, for example, as is shown in FIG. 5H, some or all of the information or data received from the autonomous vehicle 550-2 while en route may be transmitted to the mobile device 542, which may display a page 516-4 including a portion of the optimal route 535-2 and a position of the autonomous vehicle 550-2, along with an estimated time of arrival at an access point or other selected delivery location.  Also, see Baalke at col. 41 and at Figures 7A which illustratively depicts an autonomous vehicle arriving at a retail facility.  Examiner notes that the transmission of the information from the autonomous vehicle to the mobile device 542 corresponds to the autonomous mobile object transmitting a message to a portable terminal.  Examiner notes that the mobile device is used by the customer and that the customer may be mapped to the person in charge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an autonomous mobile object transmit a message, as taught by Baalke.  
One would have been motivated to make such a modification to report the position of the autonomous vehicle with respect to its time of arrival to the customer, as suggested by Baalke at col. 32 lines 23 to 46.  
Independent claim 11 is substantially the same as independent claim 6 and is therefore rejected under the same rationale above for independent claim 6.

Regarding claim 7, the modified Ferguson teaches the delivery system according to claim 6, wherein the loading unit is configured to load a plurality of the storage apparatuses corresponding to a plurality of areas, and wherein the operation command comprises a command to make the loading unit unload each of the plurality of storage apparatuses at a corresponding place (see Ferguson at [0007] which discloses that the automated pickup/delivery (AP/DV) system comprises a processor having computer executable instructions that, when executed by the processor, cause the AP/DV system to perform operations. The operations comprise determining a first pickup/delivery location associated with a first parcel to, at least temporarily, locate an AP/DV associated with the AP/DV system, wherein the determining of the first pickup/delivery location is at least partially based on location information of a customer associated with the first parcel. The operations further comprise determining a current location of the AP/DV, generating a first route to the first pickup/delivery location based on at least the current location of the AP/DV and the first pickup/delivery location associated with the first parcel, and generating a first set of operational instructions to control operation of the AP/DV for moving the AP/DV to the first pickup/delivery location based, at least partially, on the first route. Further, the operations comprise determining that the AP/DV is located at a geographic location proximate the first pickup/delivery location.  See Ferguson, at [0005], which discloses the use of an unmanned vehicle (UV) parcel loading/unloading system(s) and Ferguson, at [0081], which discloses unmanned vehicle pickup/delivery capabilities using one or more locker access ports for unmanned vehicle loading/unloading.)
Claim 12 is substantially the same as claim 7 and is therefore rejected under the same rationale above for claim 7.
Regarding claim 8, the modified Ferguson teaches the delivery system according to claim 6, wherein the storage apparatus comprises a plurality of compartments, each compartment configured to be independently lockable and unlockable, (see Ferguson, at [0002] which discloses that the locker bank comprises a locking system that is adapted to, for each respective one of the plurality of lockers of the fixed-position locker bank, selectively lock the respective locker's door;  further, see Ferguson at [0063] which discloses use of a touch-screen display to enter an access code to unlock the locker.  Examiner maps locker to compartment.) and wherein the server apparatus is configured to store information on the recipient, and to transmit information to unlock a compartment corresponding to the recipient among the compartments of the storage apparatus to an apparatus associated with the recipient (See Ferguson, at [0053] which discloses that computing device 200 comprises a main memory 204, a static memory 206, and a data storage device 218.  See Ferguson at [0125] which discloses that customer information may be collected during pickup/delivery and/or during the customer request process and that the information may be stored.  Also, see Ferguson at [0007] which discloses that the AP/DV system utilizes location information of a customer associated with a parcel; Examiner maps location information of a customer to information on the recipient.  Ferguson at [0004] further discloses that the first computing system comprises at least one computer processor and memory operatively coupled to the at least one computer processor, the computing system being adapted to control access to the respective interior storage portions of each of the first plurality of lockers via the locking system.)
Claim 13 is substantially the same as claim 8 and is therefore rejected under the same rationale above for claim 8.
Regarding claim 9, the modified Ferguson teaches the delivery system according to claim 6, wherein the server apparatus is configured to acquire a pick-up status of a package stored in the storage apparatus, and when the pick-up status of the package satisfies a designated condition, to generate an operation command to make the autonomous mobile object retrieve the storage apparatus, and to transmit the generated operation command to the autonomous mobile object (see [0008] which discloses that the automated pickup/delivery vehicle (AP/DV) comprises one or more processors and computer memory having computer executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations; see Ferguson at [0091] which discloses determining whether no lockers are available, that a certain number of lockers are available, or that a certain percentage of lockers are available.  For example, the system (e.g., the one or more locker bank computers 108) may be configured to determine that the number of available lockers has reached a threshold capacity so that an additional mobile locker bank may be dispatched.  Further, see Ferguson at [0092] which discloses that based on the virtual and physical inventories, a determination can be made whether a mobile locker bank is needed, either to supplement the fixed locker bank or to be used in a standalone location.  In other words, locker capacity can be tracked based on parcels that are bound for the fixed locker bank, mobile locker bank, and/or self-driving mobile locker bank and parcels that are actually present in the lockers at the fixed locker bank, mobile locker bank, and/or self-driving mobile locker bank.  Examiner maps tracking of locker capacity to pick-up status.)
Claim 14 is substantially the same as claim 9 and is therefore rejected under the same rationale above for claim 9.
Regarding claim 15, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein: the first authentication information is stored in a storage unit of the storage apparatus and the second authentication information is sent to a terminal carried by the recipient of the package (see Wilkinson at [0026] which discloses that the control circuit associates a particular storage locker of the one or more storage lockers at the docking station with a particular customer profile.  
Wilkinson at [0026] also discloses that the control circuit compares the first authentication aspect with the particular customer profile associated with the particular storage locker being accessed and compares the second authentication aspect with the particular customer profile, where at least one of the first authentication aspect or the second authentication aspect may occur via the customer electronic device carried by the customer user.  Wilkinson at [0095] discloses that one or more components of the system 1100 may be used to implement any system, apparatus or device mentioned above, or parts of such systems, apparatuses or devices.  Wilkinson at [0096] further discloses that the system 1100 may include components such as memory and the one or more databases.  Examiner notes that the customer electronic device may be mapped to the terminal carried by the recipient of the package.  Examiner notes that the apparatus, device, or parts of the system may be mapped to the one or more storage lockers.)
Claim 18 is substantially the same as claim 15 and is therefore rejected under the same rationale above for claim 15.
Regarding claim 16, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the first authentication information and the second authentication information match each other (see Wilkinson at [0026] which discloses that the control circuit compares the first authentication aspect with the particular customer profile associated with the particular storage locker being accessed and compares the second authentication aspect with the particular customer profile, where at least one of the first authentication aspect or the second authentication aspect may occur via the customer electronic device carried by the customer user.  Examiner notes that the comparison of the first authentication aspect to the particular customer profile and the comparison of the second authentication aspect to the particular customer profile maps to determining that the first authentication information and the second authentication information match each other.)
Claim 19 is substantially the same as claim 16 and is therefore rejected under the same rationale above for claim 16.
Regarding claim 17, the modified Ferguson teaches the autonomous mobile object according to claim 1, wherein the first authentication information and the second authentication information are generated at a time when storing of the package is complete (see Wilkinson at [0027] which discloses that there is provided a method for retail distribution of products using multi-factor customer authentication including associating a particular storage locker at a docking station with a particular customer profile in a customer database, which is configured to store the customer profiles having one or more customer aspects stored therewith.  The method also associates the storage locker and/or the contents thereof with the particular customer profile in the package database, which is configured to store relational data, such as, for example, corresponding to the plurality of docking stations, associated storage lockers, and contents of the storage lockers.  Examiner notes that the multi-factor customer authentication maps to first authentication and second authentication information.  Examiner notes that the association of the storage locker and its contents with a particular customer profile in the package database occurs as a result of the contents being stored in the storage locker.)
Claim 20 is substantially the same as claim 17 and is therefore rejected under the same rationale above for claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661